Citation Nr: 1435713	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  12-03 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to April 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2013, the Veteran testified during a Videoconference Board hearing before the undersigned.  A transcript of the testimony offered at this hearing has been associated with the record.

The Board notes that the Veteran submitted a medical opinion from his treating physician and various treatise evidence following the most recent Statement of the Case (SOC).  However, in his June 2013 Videoconference Board hearing, the Veteran and his representative indicated that they would waive initial RO consideration of any new evidence.  See 38 C.F.R. § 20.1304 (2013).

The Virtual VA paperless claims processing system contains the transcript from the June 2013 Videoconference Board hearing and VA treatment records dated from December 2010 to January 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDINGS OF FACT

1. There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a bilateral hearing loss disability that is related to active service.

2.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has tinnitus that is related to active service.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Resolving doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Factual Background and Analysis

The Veteran contends that significant noise exposure during service caused his current bilateral hearing loss  and tinnitus disabilities.  Specifically, he has reported that he first noticed hearing problems and tinnitus during his military service and they have continued since service.  

The Veteran's DD Form 214 lists his occupational specialty as a utilities man (moderate probability of noise exposure), which corroborates the Veteran's credible lay statements regarding exposure to acoustic trauma in service.

The Board finds that the audiological examination dated in March 2011 shows bilateral hearing loss for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current bilateral hearing loss was caused or worsened by his military service.  

The Veteran's service treatment records show no hearing loss complaints.  Induction and discharge audiological examinations showed hearing within normal limits for VA disability purposes.  There was no significant threshold shift beyond normal variability.  

The Veteran was afforded a VA audiological examination in March 2011.  The examiner noted that the Veteran had a military history of noise exposure as a Seabee, and post-service noise exposure through railroad work and some shooting.  The examiner found that although it was reasonable to assume that the Veteran was exposed to hazardous noise levels while in service, it was less likely than not that his hearing loss and reported tinnitus were related to his service.  In reaching this conclusion, the examiner pointed to the fact that the electronic hearing testing conducted at enlistment and discharge showed that the Veteran did not have hearing damage while in service.  

In an opinion dated in July 2013, the Veteran's treating physician wrote that the Veteran has significant hearing loss and tinnitus that has been worsening over the last ten years.  He noted that while on active duty, the Veteran experienced mortar fire, artillery, and rockets, and was involved in heavy equipment operations without hearing protection.  The Veteran's treating physican opined that the Veteran's hearing loss and tinnitus were most likely caused from damage during his service.

The Board finds that the conflicting opinions of the March 2011 VA examiner and the July 2013 treating physician are in relative equipoise.  Neither provided a solid explanation for their opinions regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  The March 2011 VA examiner provided a negative nexus because the service treatment records did not include complaints of or diagnoses of hearing loss and tinnitus.  However, the examiner did not take into account the Veteran's statement that he first noticed his tinnitus in service.  Given the contradictory opinions regarding the etiology of the Veteran's bilateral hearing loss and tinnitus disabilities, the Board finds that there is an approximate balance of positive and negative evidence regarding whether the Veteran's bilateral hearing loss and tinnitus were incurred in or a result of active service.

After a review of the evidence of record as a whole, and in light of the foregoing, the Board finds that the Veteran was exposed to hazardous noise in service, currently has a bilateral hearing loss disability, and reports that his current tinnitus began in service. Thus, the medical and lay evidence for the claims and the evidence against the claims are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


